DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 15 and 17-18 are objected to because of the following informalities:  
Claim 15, lines 1-2: "configured to to receive" should be corrected to "configured to receive".
Claim 17: "the                                 
                                    I
                                    =
                                    
                                        f
                                        
                                            
                                                W
                                                D
                                                I
                                                R
                                            
                                        
                                        *
                                        f
                                        
                                            
                                                P
                                                B
                                                L
                                                H
                                            
                                        
                                    
                                    ”
                                     
                                
                            Should be corrected to “the                                
                                    D
                                    I
                                    =
                                    
                                        f
                                        
                                            
                                                W
                                                D
                                                I
                                                R
                                            
                                        
                                        *
                                        f
                                        
                                            
                                                P
                                                B
                                                L
                                                H
                                            
                                        
                                    
                                    ”
                                    .
                                
                            
Claim 18: "wind speed (WSPD)" should be corrected to "wind speed (WSPD).".
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
RHw" in line 4. The variable "WtRHw" is not defined in the claim. Rather "liquid water content weight (WtLWC)" is defined twice.
Claim 15 recites the variable "WtRHw" in line 3. The variable "WtRHw" is not defined in the claim. Rather "liquid water content weight (WtLWC)" is defined twice.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The claim(s) recite(s):
With respect to Claim 1. A method for determining whether a target region provides a cloud seeding opportunity, the method comprising: 
receiving a temperature T for each respective grid point of a plurality of grid points within the target region; 
receiving a liquid water content (LWC) for each respective grid point of the plurality of grid points; 
calculating a seeding index (SI) for each respective grid point of the plurality of grid points to determine a seeding index (SI) set for the target region, the SI being calculated based on the temperature T, a temperature membership function ƒ(T), the LWC, and a liquid water content membership function ƒ(LWC); and 
setting a target region potential flag based on the SI set.
With respect to Claim 12. A system for determining whether a target region provides a cloud seeding opportunity, the system comprising: 
a data receiving module configured to receive a temperature T for each respective grid point of a plurality of grid points within the target region, to receive a liquid water content (LWC) for each respective grid point of the plurality of grid points; 
a seeding index module configured to calculate a seeding index (SI) for each respective grid point of the plurality of grid points to determine a seeding index (SI) set for the target region, the seeding index being calculated based on the temperature T, a temperature membership function ƒ(T), the LWC, and a liquid water content membership function ƒ(LWC); and 
a target region potential flagging module configured to set a target region potential flag based on the SI set.
	The claims limitations that are directed to an abstract idea have been highlighted in bold above.
	The highlighted portion of the claims constitutes an abstract idea because it is analogous to other ideas identified as abstract ideas in court decisions. In particular, referring to the MPEP 2106.04, the claim limitations are analogous to:
“Calculate a seeding index (SI)” is directed to an abstract idea and would fall within the “Mathematical Concept” grouping of abstract ideas. This interpretation is supported in the specification as shown by Equation 1 which is an explicit recitation of an equation corresponding to the claimed limitation. The limitation is similar to “calculating a number representing an alarm limit value using the mathematical formula 
“Set a target region potential flag” is directed to an abstract idea and would fall within the “Mental Processes” grouping of abstract ideas. The limitation is silent as to “a claim to "collecting information, analyzing it, and displaying certain results of the collection and analysis," where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind, Electric Power Group v. Alstom, S.A., 830 F.3d 1350, 1353-54, 119 USPQ2d 1739, 1741-42 (Fed. Cir. 2016).”

This judicial exception is not integrated into a practical application because the non-abstract additional elements of the claims do not impose any meaningful limits on practicing the abstract idea recited in the preceding claims. In particular, claims 1 ad 12 recite the additional elements of:
“receiving a temperature T” and “receiving a liquid water content (LWC)” are examples of mere data gathering. These elements are recited at such a high-level of generality that they amount to no more than adding insignificant extra-solution activity to the judicial exception.
“a data receiving module” and “a seeding index module” are examples of a generic computer component performing the generic computer function of receiving, storing, and comparing data such that it amounts to no more than mere instruction to apply the exception using a generic computer component.

As such Examiner does NOT view that the claims:
-Improve the functioning of a computer, or to any other technology or technical field 
-Apply the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b) 
-Effect a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)  
-Apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo

	The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements amount to no more than mere instructions to apply the exemption using a generic computer component, or are well-understood, routine, and conventional (WURC) computer functions as recognized by 
Examples of “mere data gathering” such as, “Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information).”

Considering the claim(s) as a whole, one of ordinary skill in the art would not know the practical application of the present invention since the claims do not apply or use the judicial exception in some meaningful way. As currently claimed, Examiner view that he additional elements do not apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, because the claims fail to recite clearly how the judicial exception is applied in a manner that does not monopolize the exception because the limitations regarding “receiving a temperature T”, “receiving a liquid water content (LWC)”, “a data receiving module”, and “a seeding index module” can be viewed as any device and any data and do not impose a meaningful limitation describing what problem is being remedied or solved.

	Dependent claims 2-11, and 13-20 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additionally recited limitation(s) fail(s) to establish that eh claim(s) is/are not directed to an abstract idea, as detailed below: there is no additional element(s) in the dependent claims that adds a meaningful limitation to the abstract idea to make the claims significantly more than the judicial exception (abstract idea).

	Claims 4, 7-8, 11, 15, and 17-18 recite limitations regarding data gathering steps necessary or routine to implement the abstract idea and thus are not significantly more than the abstract idea and view to be well known, routine and conventional as evidenced by the cited court case shown above.
As such, claims 1-20 are directed to a process or machine that is recited at such a high-level of generality that they amount to mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, the claims are not patent eligible.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 1-4, 6, 8-9, 11-15, and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tessendorf et al. (SARAH TESSENDORF, ROY RASMUSSEN, DAN BREED, LULIN XUE, COURTNEY WEEKS, KYOKO IKEDA, DUNCAN AXISA, DON GRIFFITH, DAVID YORTY, SHAUNA WARD, RYAN ERICKSON, Weather Modification Feasibility-Wyoming Range Level II Phase II Study, National Center for Atmospheric Research, 3 May 2016) in view of Luenam et al. (Luenam, Pramote, et al. "A neuro-fuzzy approach for daily rainfall prediction over the central region of Thailand." Proceedings of the International Multiconferance of Engineers and Computer Scientists 1 (2010): 17-19.).

Regarding claim 1, Tessendorf teaches:
A method for determining whether a target region provides a cloud seeding opportunity (See Page 127, Section: 9.1. For the proposed Wyoming Range project seeding criteria were developed to serve as opportunity recognition tools.), the method comprising: 
receiving a temperature T for each respective grid point of a plurality of grid points within the target region (See Figure 4.4, Figure 12.2, and Page 22-23, Section: Seeding Potential Analysis. Gridded Observational Data. The modeled 700 hPa temperature and wind conditions at those single grid points were then assessed.); 
receiving a liquid water content (LWC) for each respective grid point of the plurality of grid points (See Figure 4.4, Figure 12.2, and Page 22-23, Section: Seeding Potential Analysis. Gridded Observational Data. Key criteria produced by the model output and utilized by this analysis were: … LWC mixing ratio); 
calculating a seeding index (SI) for each respective grid point of the plurality of grid points to determine a seeding index (SI) set for the target region, the SI being calculated based on the temperature T, the LWC (See Page 152-153. The seeding index depends on areal averaged values of LWC, temperature. Areal fractions of those parameters within given thresholds are included in the calculation of the index.); and  
setting a target region potential flag based on the SI set (See Page 153. The results using the seeding index provide an estimate of potential seeding effects from the proposed program specific to the Wyoming Range.). 
Tessendorf is silent as to the language of:
a temperature membership function ƒ(T), and a liquid water content membership function ƒ(LWC).
Nevertheless Luenam teaches:
a temperature membership function ƒ(T), and a liquid water content membership function ƒ(LWC) (See Section II, Subsection A, and Section II, Subsection D. Each GPCM+Meteor record contains 66 variables or features including: temperature, pressure, cloud seeding operations. The membership functions of input variables are represented by overlapping bell-shaped functions.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Tessendorf with a temperature membership function ƒ(T), and a liquid water content membership function ƒ(LWC) such as that of Luenam. Luenam teaches, “the success of cloud (See Section I). One of ordinary skill would have been motivated to modify Tessendorf, because substituting “Areal fractions of those parameters within given thresholds” for membership functions would have assisted in forecasting the success rate of a cloud seeding operation, as recognized by Luenam.

Regarding claim 2, Tessendorf teaches:
The method of claim 1, 
wherein the                         
                            S
                            I
                            =
                            
                                
                                    W
                                    t
                                
                                
                                    L
                                    W
                                    C
                                
                            
                            *
                            
                                F
                                
                                    
                                        t
                                    
                                
                                *
                                F
                                (
                                L
                                W
                                C
                                )
                            
                        
                    , and wherein a liquid water content weight (WtLWC) is nonzero (See Page 152: The seeding index depends on areal averaged values of LWC). (Examiner Note: As recognized by Applicant’s Specification, see para[0045], membership functions give a degree of membership between 0 and 1. If a person of ordinary skill in the art where to assign all of data T and LWC within a range as having a membership of 1, then                         
                            
                                F
                                
                                    
                                        t
                                    
                                
                                *
                                F
                                (
                                L
                                W
                                C
                                )
                            
                        
                     would become 1 and the equation would become                         
                            S
                            I
                            =
                            
                                
                                    W
                                    t
                                
                                
                                    L
                                    W
                                    C
                                
                            
                        
                    . Where WtLWC is the LWC multiplied by the area averaged.)

Regarding claim 3, Tessendorf teaches:
The method of claim 1, wherein setting the target region potential flag based on the SI set further comprises: 
determining an average seeding index (SI) set value (See Page 152: The seeding index depends on areal averaged values.); and 
(See Page 23. A cloud seeding opportunity. The following variables were required to meet specific thresholds in order to determine if the primary criteria were met: • Temperature (−6°C > T > −18°C) • Liquid water path (LWP > 0.01 mm) • Liquid water content (LWC > 0.01 g kg−1)) (Examiner Note: Applicant defines the seeding index as being calculated from the temperature and liquid water content. Comparing average values of temperature and liquid water content to a threshold when determining cloud seeding opportunities was already well known in the art at the time of filing. It would have been obvious to one of ordinary skill in the art at the time of filing to compare the known seeding index to a threshold to determine a cloud seeding opportunity.).

Regarding claim 4, Tessendorf teaches:
The method of claim 1, further comprising: 
receiving a relative humidity with respect to water (RHw) for each respective grid point of the plurality of grid points (See Figure 12.2 and Page 155. Gridded values of precipitation, temperature, humidity.); and 
wherein the                         
                            S
                            I
                            =
                            
                                
                                    W
                                    t
                                
                                
                                    L
                                    W
                                    C
                                
                            
                            *
                            
                                F
                                
                                    
                                        t
                                    
                                
                                *
                                F
                                
                                    
                                        L
                                        W
                                        C
                                    
                                
                            
                            +
                            
                                
                                    W
                                    t
                                
                                
                                    R
                                    H
                                    w
                                
                            
                            *
                            
                                f
                                
                                    
                                        T
                                    
                                
                                *
                                f
                                (
                                R
                                H
                                w
                                )
                            
                        
                    , wherein ƒ(RHw) is a relative humidity with respect to water membership function, and a liquid water content weight (WtLWC) and a liquid water content weight (WtLWC) are nonzero (See Page 152. The seeding index depends on areal averaged values of LWC, …, liquid water ratio, which is the ratio of liquid water to total condensate in the model.). (Examiner Note: As recognized by Applicant’s Specification, see para[0045], membership functions give a degree of membership                         
                            
                                F
                                
                                    
                                        t
                                    
                                
                                *
                                F
                                (
                                L
                                W
                                C
                                )
                            
                        
                     and                         
                            
                                f
                                
                                    
                                        T
                                    
                                
                                *
                                f
                                (
                                R
                                H
                                w
                                )
                            
                        
                     would become 1 and the equation would become                         
                            S
                            I
                            =
                            
                                
                                    W
                                    t
                                
                                
                                    L
                                    W
                                    C
                                
                            
                            +
                            
                                
                                    W
                                    t
                                
                                
                                    R
                                    H
                                    w
                                
                            
                             
                        
                    .)

Regarding claim 6, Tessendorf teaches:
The method of claim 3, further comprising: 
calculating a dispersion index (DI) for each respective grid point of the plurality of grid points to determine a dispersion index (DI) set for the target region (See Page iii. Froude number for assessing the potential for dispersion of silver iodide.).

Regarding claim 8, Tessendorf teaches:
The method of claim 6, 
wherein calculating the DI for each respective grid point of the plurality of grid points further comprises: 
receiving a wind direction (WDIR) for each respective grid point of the plurality of grid points (See Figure 4.4, Page iii, and Page 23. Wind direction restriction.); 
receiving a wind speed (WSPD) for each respective grid point of the plurality of grid points (See Figure 4.4, and Page 25. U is the average wind speed.); and 
wherein the DI is determined based on the wind direction (WDIR) and the wind speed (WSPD) (See Page iii and Page 25. Froude number for assessing the potential for dispersion of silver iodide… included a wind direction restriction. Fr = (U/h)/N.).

Regarding claim 9, Tessendorf teaches:
The method of claim 6, 
wherein setting the target region potential flag further comprises determining an average dispersion index (DI) set value (See Page 25. Fr = (U/h)/N. U is the average wind speed. N is an average of the Burnt-Vaisala frequency.); and 
wherein setting the target region potential flag further comprises determining that the average dispersion DI set value is greater than a first dispersion index (DI) threshold (See Page 23. A positive seeding potential was indicated if the above primary criteria were met. Froude number > 0.5.).

Regarding claim 11. Tessendorf teaches:
The method of claim 1, further comprising: 
receiving additional data for each respective grid point of the plurality of grid points, the additional data including at least one of a precipitation rate (See Figure 12.2 and Page 155. The meteorological forcing data variables required by the WRF-­‐Hydro model are gridded values of precipitation.), and 
wherein calculating the SI for each respective grid point of the plurality of grid points is further based on the additional data (See Page 152. The seeding index depends on areal averaged values of LWC, temperature, and precipitation.).

Regarding claim 12, Tessendorf teaches:
(See Page 127, Section: 9.1. For the proposed Wyoming Range project seeding criteria were developed to serve as opportunity recognition tools.), the system comprising: 
a data receiving module configured to receive a temperature T for each respective grid point of a plurality of grid points within the target region, to receive a liquid water content (LWC) for each respective grid point of the plurality of grid points (See Figure 4.4, Figure 12.2, and Page 22-23, Section: Seeding Potential Analysis. Gridded Observational Data. The modeled 700 hPa temperature and wind conditions at those single grid points were then assessed. Key criteria produced by the model output and utilized by this analysis were: … LWC mixing ratio.); 
a seeding index module configured to calculate a seeding index (SI) for each respective grid point of the plurality of grid points to determine a seeding index (SI) set for the target region, the seeding index being calculated based on the temperature T and the LWC (See Page 152-153. The seeding index depends on areal averaged values of LWC, temperature. Areal fractions of those parameters within given thresholds are included in the calculation of the index.); and 
a target region potential flagging module configured to set a target region potential flag based on the SI set (See Page 153. The results using the seeding index provide an estimate of potential seeding effects from the proposed program specific to the Wyoming Range.).
Tessendorf is silent as to the language of:
a temperature membership function ƒ(T), and a liquid water content membership function ƒ(LWC).
Nevertheless Luenam teaches:
(See Section II, Subsection A, and Section II, Subsection D. Each GPCM+Meteor record contains 66 variables or features including: temperature, pressure, cloud seeding operations. The membership functions of input variables are represented by overlapping bell-shaped functions.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Tessendorf with a temperature membership function ƒ(T), and a liquid water content membership function ƒ(LWC) such as that of Luenam. Luenam teaches, “the success of cloud seeding operations is uncertain as it is necessary to determine or forecast the success rate before any operations are conducted” (See Section I). One of ordinary skill would have been motivated to modify Tessendorf, because substituting “Areal fractions of those parameters within given thresholds” for membership functions would have assisted in forecasting the success rate of a cloud seeding operation, as recognized by Luenam.

Regarding claim 13, Tessendorf teaches:
The system of claim 12, 
wherein the                         
                            S
                            I
                            =
                            
                                
                                    W
                                    t
                                
                                
                                    L
                                    W
                                    C
                                
                            
                            *
                            
                                F
                                
                                    
                                        t
                                    
                                
                                *
                                F
                                (
                                L
                                W
                                C
                                )
                            
                        
                    , wherein a liquid water content weight (WtLWC), is nonzero (See Page 152: The seeding index depends on areal averaged values of LWC). (Examiner Note: As recognized by Applicant’s Specification, see para[0045], membership functions give a degree of membership between 0 and 1. If a person of ordinary skill in the art where to assign all of data T and LWC within a range as having a membership of 1, then                         
                            
                                F
                                
                                    
                                        t
                                    
                                
                                *
                                F
                                (
                                L
                                W
                                C
                                )
                            
                        
                     would become 1 and the equation would become                         
                            S
                            I
                            =
                            
                                
                                    W
                                    t
                                
                                
                                    L
                                    W
                                    C
                                
                            
                        
                    . Where WtLWC is the LWC multiplied by the area averaged.)

Regarding claim 14, Tessendorf teaches:
The system of claim 12, 
wherein the target region potential flagging module is further configured to determine an average seeding index (SI) set value (See Page 152: The seeding index depends on areal averaged values.), and 
upon determining that the average SI set value is greater than a first seeding index threshold, set the target region potential flag (See Page 23. A cloud seeding opportunity. The following variables were required to meet specific thresholds in order to determine if the primary criteria were met: • Temperature (−6°C > T > −18°C) • Liquid water path (LWP > 0.01 mm) • Liquid water content (LWC > 0.01 g kg−1)) (Examiner Note: Applicant defines the seeding index as being calculated from the temperature and liquid water content. Comparing average values of temperature and liquid water content to a threshold when determining cloud seeding opportunities was already well known in the art at the time of filing. It would have been obvious to one of ordinary skill in the art at the time of filing to compare the known seeding index to a threshold to determine a cloud seeding opportunity.).

Regarding claim 15, Tessendorf teaches:
The system of claim 12, 
(See Figure 12.2 and Page 155. Gridded values of precipitation, temperature, humidity.), and 
the                         
                            S
                            I
                            =
                            
                                
                                    W
                                    t
                                
                                
                                    L
                                    W
                                    C
                                
                            
                            *
                            
                                F
                                
                                    
                                        t
                                    
                                
                                *
                                F
                                
                                    
                                        L
                                        W
                                        C
                                    
                                
                            
                            +
                            
                                
                                    W
                                    t
                                
                                
                                    R
                                    H
                                    w
                                
                            
                            
                                f
                                
                                    
                                        T
                                    
                                
                                *
                                f
                                (
                                R
                                H
                                w
                                )
                            
                        
                    , wherein ƒ(RHw) is a relative humidity with respect to water membership function, and a liquid water content weight (WtLWC) and a liquid water content weight (WtLWC) are nonzero (See Page 152. The seeding index depends on areal averaged values of LWC, …, liquid water ratio, which is the ratio of liquid water to total condensate in the model.). (Examiner Note: As recognized by Applicant’s Specification, see para[0045], membership functions give a degree of membership between 0 and 1. If a person of ordinary skill in the art where to assign all of data T, LWC, and RHw within a range as having a membership of 1, then                         
                            
                                F
                                
                                    
                                        t
                                    
                                
                                *
                                F
                                (
                                L
                                W
                                C
                                )
                            
                        
                     and                         
                            
                                f
                                
                                    
                                        T
                                    
                                
                                *
                                f
                                (
                                R
                                H
                                w
                                )
                            
                        
                     would become 1 and the equation would become                         
                            S
                            I
                            =
                            
                                
                                    W
                                    t
                                
                                
                                    L
                                    W
                                    C
                                
                            
                            +
                            
                                
                                    W
                                    t
                                
                                
                                    R
                                    H
                                    w
                                
                            
                             
                        
                    .)

Regarding claim 18, Tessendorf teaches:
The system of claim 12, 
further comprising a dispersion index calculating module configured to receive a wind direction (WDIR) for each respective grid point of the plurality of grid points (See Figure 4.4, Page iii, and Page 23. Wind direction restriction.), 
receive a wind speed (WSPD) for each respective grid point of the plurality of grid points (See Figure 4.4, and Page 25. U is the average wind speed.), and 
calculate a dispersion index (DI) for each respective grid point of the plurality of grid points based on the wind direction (WDIR) and the wind speed (WSPD) (See Page iii and Page 25. Froude number for assessing the potential for dispersion of silver iodide… included a wind direction restriction. Fr = (U/h)/N.).

Regarding claim 19, Tessendorf teaches:
The system of claim 12, 
wherein the target region potential flagging module is further configured to determine an average dispersion index (DI) set value (See Page 25. Fr = (U/h)/N. U is the average wind speed. N is an average of the Burnt-Vaisala frequency.), and 
determine that the average dispersion DI set value is greater than a first dispersion index (DI) threshold (See Page 23. A positive seeding potential was indicated if the above primary criteria were met. Froude number > 0.5.).

Claims 7 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tessendorf et al. (SARAH TESSENDORF, ROY RASMUSSEN, DAN BREED, LULIN XUE, COURTNEY WEEKS, KYOKO IKEDA, DUNCAN AXISA, DON GRIFFITH, DAVID YORTY, SHAUNA WARD, RYAN ERICKSON, Weather Modification Feasibility-Wyoming Range Level II Phase II Study, National Center for Atmospheric Research, 3 May 2016) in view of Luenam et al. (Luenam, Pramote, et al. "A neuro-fuzzy approach for daily rainfall prediction over the central region of Thailand." Proceedings of the International Multiconferance of Engineers and Computer Scientists 1 (2010): 17-19.) as applied to claims 6 and 12 above, and further in view of Hong et al. (Hong, Song-You, Yign Noh, and Jimy Dudhia. "A new vertical diffusion package with an explicit treatment of entrainment processes." Monthly weather review 134.9 (2006): 2318-2341.).

Regarding claim 7, Tessendorf teaches:
The method of claim 6, 
wherein calculating the DI for each respective grid point of the plurality of grid points further comprises: 
receiving a wind direction (WDIR) for each respective grid point of the plurality of grid points (See Figure 4.4 and Page iii. Froude number for assessing the potential for dispersion of silver iodide… included a wind direction restriction.); and
wherein the                         
                            D
                            I
                            =
                            
                                f
                                
                                    
                                        W
                                        D
                                        I
                                        R
                                    
                                
                                *
                                f
                                (
                                P
                                B
                                L
                                H
                                )
                            
                        
                    . (Examiner Note: As recognized by Applicant’s Specification, see para[0045], membership functions give a degree of membership between 0 and 1. If a person of ordinary skill in the art where to assign all of data WDIR and PBLH within a range as having a membership of 1, then                         
                            
                                f
                                
                                    
                                        W
                                        D
                                        I
                                        R
                                    
                                
                                *
                                f
                                (
                                P
                                B
                                L
                                H
                                )
                            
                        
                     would become 1 and the equation would become                         
                            D
                            I
                            =
                            1
                             
                        
                    .).
Tessendorf is silent as to the language of: 
receiving a planetary boundary layer height (PBLH) for each respective grid point of the plurality of grid points; and 
Nevertheless Hong teaches:
receiving a planetary boundary layer height (PBLH) for each respective grid point of the plurality of grid points (See FIG. 2. PBL height.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Tessendorf and Luenam wherein receiving a planetary boundary layer height (PBLH) for each respective grid point of the plurality of grid points such as that of Hong. Hong teaches, “It (See Section 6. Concluding remarks). One of ordinary skill would have been motivated to modify Tessendorf and Luenam because taking the planetary boundary layer height into account would help determine how particles disperse in clouds, as recognized by Hong. 

Regarding claim 17, Tessendorf teaches:
The system of claim 12, 
further comprising a dispersion index calculating module configured to receive a wind direction (WDIR) for each respective grid point of the plurality of grid points (See Figure 4.4 and Page iii. Froude number for assessing the potential for dispersion of silver iodide… included a wind direction restriction.), and 
calculate a dispersion index (DI) for each respective grid point of the plurality of grid points, the                         
                            D
                            I
                            =
                            
                                f
                                
                                    
                                        W
                                        D
                                        I
                                        R
                                    
                                
                                *
                                f
                                (
                                P
                                B
                                L
                                H
                                )
                            
                        
                    . (Examiner Note: As recognized by Applicant’s Specification, see para[0045], membership functions give a degree of membership between 0 and 1. If a person of ordinary skill in the art where to assign all of data WDIR and PBLH within a range as having a membership of 1, then                         
                            
                                f
                                
                                    
                                        W
                                        D
                                        I
                                        R
                                    
                                
                                *
                                f
                                (
                                P
                                B
                                L
                                H
                                )
                            
                        
                     would become 1 and the equation would become                         
                            D
                            I
                            =
                            1
                             
                        
                    .).
Tessendorf is silent as to the language of:
receive a planetary boundary layer height (PBLH) for each respective grid point of the plurality of grid points,

receive a planetary boundary layer height (PBLH) for each respective grid point of the plurality of grid points (See FIG. 2. PBL height.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Tessendorf and Luenam wherein receiving a planetary boundary layer height (PBLH) for each respective grid point of the plurality of grid points such as that of Hong. Hong teaches, “It is found that the specification of the boundary layer height, using a smaller thermal excess and a zero critical bulk Richardson number, is very important in the YSU PBL because it determines the minimum flux level” (See Section 6. Concluding remarks). One of ordinary skill would have been motivated to modify Tessendorf and Luenam because taking the planetary boundary layer height into account would help determine how particles disperse in clouds, as recognized by Hong.
Allowable Subject Matter
10.	Claims 5, 10, 16, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
11.	The following is a statement of reasons for the indication of allowable subject matter:
	
Claim 5 would be allowable for disclosing:
The method of claim 3, wherein setting the target region potential flag based on the SI set further comprises: 
determining a 75th percentile seeding index (SI) set value of the SI set; 
th percentile SI set value minus a second seeding index (SI) threshold is greater than the first SI threshold minus the average SI set value, setting the target region potential flag, wherein the second SI threshold is greater than the first SI threshold.
Tessendorf teaches a seeding index (See Page 151-153) and comparing a criteria to a threshold (See Page 23). However, Tessendorf fails to teach comparing a threshold to a percentile. Further, neither Luenam nor Hong teaches using percentiles in decision making.
It would not be obvious to one of ordinary skill in the art to compare both percentiles and averages to thresholds as typically using one method of criteria selection is sufficient.

Claim 10 would be allowable for disclosing:
The method of claim 9, wherein setting the target region potential flag based on the DI set further comprises determining a 75th percentile dispersion index (DI) set value of the DI set; and 
setting the target region potential flag further comprises determining that the 75th percentile DI set value minus a second dispersion index (DI) threshold is greater than the first DI threshold minus the average DI set value, wherein the second DI threshold is greater than the first DI threshold.
Tessendorf teaches a diffusion index (See Page iii, and 23-25) and comparing a criteria to a threshold (See Page 23). However, Tessendorf fails to teach comparing a threshold to a percentile. Further, neither Luenam nor Hong teaches using percentiles in decision making.
It would not be obvious to one of ordinary skill in the art to compare both percentiles and averages to thresholds as typically using one method of criteria selection is sufficient.

Claim 16 would be allowable for disclosing:
The system of claim 14, wherein the target region potential flagging module is further configured to determine a 75th percentile seeding index (SI) set value of the SI set, and upon determining that the 75th percentile SI set value minus a second seeding index (SI) threshold is greater than the first SI threshold minus the average SI set value, set the target region potential flag, wherein the second SI threshold is greater than the first SI threshold.
Tessendorf teaches a seeding index (See Page 151-153) and comparing a criteria to a threshold (See Page 23). However, Tessendorf fails to teach comparing a threshold to a percentile. Further, neither Luenam nor Hong teaches using percentiles in decision making.
It would not be obvious to one of ordinary skill in the art to compare both percentiles and averages to thresholds as typically using one method of criteria selection is sufficient.

Claim 20 would be allowable for disclosing:
The system of claim 19, wherein the target region potential flagging module is further configured to determine a 75th percentile dispersion index (DI) set value of the DI set, and determine that the 75th percentile DI set value minus a second dispersion index (DI) threshold is greater than the first DI threshold minus the average DI set value, wherein the second DI threshold is greater than the first DI threshold.
Tessendorf teaches a diffusion index (See Page iii, and 23-25) and comparing a criteria to a threshold (See Page 23). However, Tessendorf fails to teach comparing a threshold to a percentile. Further, neither Luenam nor Hong teaches using percentiles in decision making.
.

Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARTER W FERRELL whose telephone number is (571)272-0551.  The examiner can normally be reached on Monday - Friday 8:30 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571)272-2306.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CARTER W FERRELL/Examiner, Art Unit 2863                                                                                                                                                                                                        
/YOSHIHISA ISHIZUKA/Primary Examiner, Art Unit 2863